Citation Nr: 1110526	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  07-24 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Alsup, Counsel




INTRODUCTION

The Veteran served on active duty from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied the Veteran's claim for service connection for a lumbar back disorder.  The Veteran disagreed and perfected an appeal.  In September 2008, the Board remanded the claim for additional evidentiary development.  In April 2010, the Board denied the Veteran's claim and the Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  In November 2010, the Court adopted a Joint Motion for Remand (JMR) and remanded the claim to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted, the Court has remanded the claim to the Board.  Specifically, the parties to the JMR have determined that VA failed to satisfy the duty to assist the Veteran by not seeking medical records that would be relevant to the Veteran's claim.  The parties noted that VA failed to make attempts to obtain records from Farmers Insurance, Baechtel Creek Medical Clinic, and Dr. M.M.  The Board observes that the references to Farmers Insurance and the medical clinic are made in a 2002 application for Social Security Administration (SSA) Benefits, and Dr. M.M. was a referring physician to North Bay Neurosurgical Associates Medical Group who provided a 17 March 1997 report that is of record.  

Those records, if they exist, should be associated with the Veteran's VA claims folder.  See 38 C.F.R. § 3.159(c) (2010).   In addition, VA should determine whether the Veteran has any further records to provide in support of his claim before proceeding with adjudication of his claim. 
Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and request that he identify any medical treatment he received for his lumbar spine disorder to include any private physician or other medical provider.  VA should take appropriate steps to obtain any such records identified by the Veteran and should document the steps taken in the Veteran's VA claims folder.  Any such records obtained shall be associated with the Veteran's VA claims folder.

2.  VBA shall specifically seek medical records identified in the Veteran's 2002 SSA application for benefits including records from Farmers Insurance and Baechtel Creek Medical Clinic.  In addition, VBA shall specifically seek medical records from Dr. M.M. who is identified in a 17 March 1997 report from North Bay Neurosurgical Associates Medical Group that is included in the Veteran's VA claims folder.  VBA shall document all steps taken to obtain such records.

3.  Following completion of the foregoing and any other development deemed necessary, VBA shall readjudicate the Veteran's claim for entitlement to service connection for a lumbar spine disorder.  If the benefit sought on appeal remains denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).


